DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are pending. 
Claims 1-13 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The substitute Abstract has been received and is accepted. The objection to the Abstract is accordingly withdrawn.


Response to Arguments
Applicant's arguments filed 23 October, regarding the 35 USC 112a rejections have been fully considered but they are not persuasive. In particular, The amended limitations addressing that the representative good product features are found along frequency multiples of the rotating speed of the machine tool do not cure the deficiencies of the overall disclosure, and do not provide an explanation of at least one process by which the features on frequency multiples are distinguished between main and secondary features, only that they somehow are.

Applicant's arguments regarding the various 35 USC 112b have been fully considered and they are persuasive in part. Several of the originally noted deficiencies remain, although examiner now agrees that the claims appear to comply with US Practice, but for the noted deficiencies. In particular, whether the claims are to be interpreted under broadest-reasonable or 112(f) (means-plus-function) interpretation remains ambiguous, and several of the 35 USC 112(b) rejections previously raised were not addressed.

Applicant’s arguments regarding the 35 USC 101 rejection has been fully considered but is not persuasive. The additional features do not integrate the abstract claim into a practical application, nor do they rise to the level of significantly more when considered alone or in combination. Examiner suggests amendment to clearly recite an application for generated the tool state index, and not merely its intended use.

.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 describes “a good-product feature space model building module for performing transformation between time domain and frequency domain on the good-product sensing result of time domain information to obtain good-product sensing result of frequency domain information, and for collecting representative main good-product features in the good-product sensing result of frequency domain information to form a good-product . However, the specification lacks description explaining what the “representative main good-product features” to be collected are, reciting only generic matrix transforms without explanation of which features are considered ‘main’ and ‘secondary’; (see for example [0058]) and the specification therefore lacks description explaining the particular way in which the good-product feature space model in the second frequency domain space is formed. Notwithstanding that the claim has been amended to state “wherein the representative main good-product features in the good-product sensing result of frequency domain information are obtained at frequency multiples defined by a rotating speed of the tool performing the cutting process;” the additional limitation (and the supporting written description which was originally considered in making the original rejection) do not provide an explanation of at least one process by which the features on frequency multiples are distinguished between main and secondary features, only that they somehow are.

Claim 3 and 13 recite the same features identified as lacking written description above, and are accordingly, mutatis mutandis, likewise deficient for the same reason. 

the dependent claims 2 and 4-12 do not cure the deficiency with respect to lack of written description and therefore inherit the deficiencies of their respective parent(s).

Claims 1-13 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transforming , does not reasonably provide enablement for “collecting representative main good-product features”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not appear to disclose any technique or criteria by which frequency peaks in the first frequency domain can be distinguished between ‘representative’ and ‘non-representative’, only that in performing the transformation from matrix D to matrix Z that the latter may be pruned (see specification [0058]). Further, no explanation of how to choose the values for the T matrix (see specification [0055]) appear to be present in the application, so one of ordinary skill would not be informed as to how to make the selections for the T matrix that enable the pruning of non-representative features even if they were identified. Notwithstanding that the claim has been amended to recites that the frequency peaks will lie near frequency multiples of the tool rotation speed; the disclosure still does not provide an explanation for how to distinguish between representative and non-representative peaks.

Claim 3 and 13 recite the same features identified as lacking enablement commensurate with scope above, and are accordingly, mutatis mutandis, likewise deficient for the same reason. 

the dependent claims 2 and 4-12 do not cure the deficiency with respect to lack of written description and therefore inherit the deficiencies of their respective parent(s).


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "good" in “good product” claims 1 line 10; Claim 3, line 10; and Claim 13 line 11; is a relative term which renders the claim indefinite.  The term "good" is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “frequency multiples” in Claims 1, lines 17-18; Claim 3, lines 18-19; and Claim 13 line 18; is ambiguous because it recites a range which is not sufficiently defined by the claim. In particular, while the claim states that the frequency multiples are multiples of the frequency of the rotating speed of the tool, “multiples” under plain meaning (and therefore, broadest reasonable interpretation) includes non-integer multiples, which would encompass a continuous range with no upper or lower bound.  

The term “distribution ranges” in “distribution ranges related to a rotating speed of the tool”, claim 5 line 7; claim 5 line 13; Claim 6 line 7; claim 6 line 12; is a relative term which renders the claim indefinite. The term “distribution ranges” is not defined by the 

Claims 2 and 4-12 inherit the above noted deficiencies of their respective parent(s). 

Claim limitations “a good-product feature space model building module for performing transformation…”; and “a state analysis module for performing transforming…” (claims 1, 3, and 13) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while these limitation appear to contain primarily functional language, it is not clear whether “module” is intended to be a generic placeholder for means, nor it is clear where the support for a means plus function interpretation would be drawn to in the specification, as there is a lack of structural disclosure with respect to the functional features.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

To be especially clear, the above are just examples of instances in which the claims lack clarity. The Examiner finds that the claims are unclear and have many 35 USC 112(b) and other 112 rejections such that ascertaining what is the claimed subject matter and construing the claims can not be done at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.) and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) ("a rejection… should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”)  Once the 35 USC 112(b) and other rejections are corrected, the claims will then be re-evaluated in light of the prior art so as to ascertain their patentability. See MPEP 2173.06.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mathematical concept of calculating and comparing Fourier vector transforms without significantly more. The claim(s) recite(s) “performing transformation between time domain and frequency domain on the good-product sensing result of time domain information to obtain good-product sensing result of frequency domain information, and for collecting representative main good-product features in the good-product sensing result of frequency domain information to form a good-product feature space model in a second frequency domain space, wherein the representative main good-product features in the good-product sensing result of frequency domain information are obtained at frequency multiples defined by a rotating speed of the tool performing the cutting process;” and ”. Which in as far as Examiner understands the indefinite claims, appear to recite a mathematical  concept: manipulation of time-series data into frequency series and the subsequent comparison of two frequency series samples to determine a difference, which is the mathematical concept of a “Fourier Transform” and the subsequent comparison of Fourier transformed matrixes and multiplication by further matrixes to carry out said comparison. (see MPEP 2106.04(a)(2)). 

This judicial exception is not integrated into a practical application because there is no recitation of an application in the claim (the claim concludes with generating an informational index, which does not appear to apply the results at all), and the additional features of the claim are insignificant extra-solution activity such as conventional data-gathering (see instant application paragraph [0004] and MPEP 2106.05(g)) or merely articulate a preferred field of use such as references to a generic machine tool and spindle (see MPEP 2106.05(h)). 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are necessary data gathering (the sensor which collects the time series data for input to the feature space model) and mere field of use (the tool machine, machine spindle, and the tool which performs a process). 

Independent Claims 3 and 13 recite the same abstract idea, and are likewise not integrated into a practical application for the above reasons, and likewise do not include additional elements that are sufficient to amount to significantly more because the additional features of these claims are also either necessary data gathering (insignificant extra solution activity), or field of use.

The dependent claim(s) are either also part of the abstract mathematical concept (Claims 7-10), recite only conventional sensors (Claims 2, 4), also mere field of use such as generic tools (Claims 11, 12), or describe only intended results of the data gathering and/or mathematical analysis that do not integrate into a practical application (Claims 5, 6). Accordingly, the dependent claims do not cure the deficiencies of the parent claim(s).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.S./Examiner, Art Unit 2119   


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119